Citation Nr: 1204922	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-10 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a respiratory disability, claimed as asthma, to include as a result of exposure to herbicide agents.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the Veteran's claim for additional development in November 2007 and April 2010

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Although the Veteran reported a history of childhood asthma when he was accepted for military service, no abnormality of the lungs was found on entrance examination and there is no clear and unmistakable evidence that any lung abnormality preexisted the Veteran's entry to service. 

2.  The Veteran does not have a respiratory disability, claimed as asthma, which is attributable to military service, including exposure to herbicide agents in service.
 

CONCLUSION OF LAW

The Veteran does not have a respiratory disability, claimed as asthma, which is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003, October 2005, November 2008, and March 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he suffers from a respiratory disability, claimed as asthma, due to his active military service.  

The Veteran's service personnel records show service in the Republic of Vietnam from June 1968 to June 1969.  

The Veteran's service medical records show that his August 1967 entrance examination included a normal clinical evaluation of the lungs, nose, and sinuses.  The Veteran indicated on a report of medical history prepared in conjunction with the entrance examination that he had asthma; sinusitis; and ear, nose, and throat problems.  A clinician noted on the form that the Veteran had "asthma in childhood only."  No chest x-rays were conducted in conjunction with the entrance examination.  The service medical records thereafter show that the Veteran complained of an upper respiratory infection and asthma in April 1968.  The Veteran's lungs were reported to be clear at that time.  In August 1968, the Veteran reported trouble breathing due to obstruction.  The examiner indicated that bronchitis should be ruled out.  The Veteran was noted to have a past history of asthma.  He was seen for complaints of progressive dyspnea over the past few months.  A September 1968 chest x-ray was reported to be normal.  Physical examination revealed that the chest was completely within normal limits.  The examiner diagnosed no disease and the Veteran was returned to full duty.  The examiner recommended that the Veteran stop smoking.  On a July 1969 report of medical history form prepared in conjunction with the Veteran's July 1969 separation examination, the Veteran reported ear, nose, and throat trouble; asthma; shortness of breath; and pain or pressure in his chest.  The July 1969 separation examination shows a normal clinical evaluation of the Veteran's nose, sinuses, and lungs and chest.   

After discharge from service, VA treatment reports include a September 1969 report which shows treatment for complaints of feeling chilly and hot without any associated symptoms other than fatigue and weakness.  Malaria smears were negative and the Veteran was observed for fever which was not observed.  He was ultimately discharged with no diagnosis of any disability.  Thereafter, a VA medical record in January 2003 shows a history of asthma, and a diagnosis of chronic obstructive pulmonary disease (COPD).  An entry dated in October 2003 shows that the Veteran was a tobacco user and was counseled on quitting tobacco.  In November 2008, the Veteran was hospitalized for acute and chronic respiratory failure secondary to COPD exacerbation.  

Associated with the claims file is a February 2004 statement from a fellow soldier who indicated that during a patrol in Vietnam the Veteran had to be evacuated for complaints of difficulty breathing.  The soldier stated that it was reasonable to conclude that some of the Veteran's current problems are attributable to service.   

At a VA examination in November 2009, following a review of the claims file and an examination of the Veteran, the examiner diagnosed the Veteran with COPD.  The examiner noted a November 2008 VA medical record hospitalization for chronic respiratory failure secondary to COPD exacerbation, COPD exacerbation, acute bronchitis, and tobacco dependence.  The examiner opined that the Veteran's COPD was not caused by service and opined that the Veteran's COPD was due to smoking.  The rationale for the opinion was that the Veteran had a sixty plus year history of smoking and quit smoking in November 2008.  The examiner indicated that the service medical records documented episodes of shortness of breath in August and September 1968 with a normal chest x-ray in September 1968.  Additionally, the examiner noted that the Veteran's lungs were evaluated as normal upon separation from service.  

At a VA examination in July 2010, following a review of the claims file and an examination of the Veteran, the examiner indicated that the Veteran has severe COPD.  The examiner noted that there was no evidence of the Veteran being treated for COPD during service.  The examiner indicated that while Agent Orange has been associated with many diseases, it has not been shown to cause or aggravate COPD.  The examiner stated that there have been many studies performed on that question and no significant medical evidence or study shows a causal relationship or aggravation of any respiratory condition due to Agent Orange exposure.  The examiner reported that while the Veteran had asthma noted on a pre-enlistment physical, he was not symptomatic when admitted into service.  The examiner stated that entries dated in August and September 1968 show that the Veteran may have had asthma episodes at those times, but his lungs were clear which makes it less likely that it was asthma.  The examiner indicated that asthma is typically manifested by wheezes on examination when acutely active and thus it is not clear whether the incidents in service were asthma episodes.  The examiner concluded that there was no evidence of aggravation of asthma or the development of asthma during service.  The examiner concluded that there was no evidence of a causal relationship between exposure to Agent Orange and pulmonary disease or asthma.  The examiner also concluded that there was no evidence of respiratory disease that was materially aggravated during active service.  The examiner noted that the Veteran currently had COPD and there was no improvement with bronchodilators, which would be the case if there was an asthmatic component.  The examiner concluded that the Veteran's problem was related to his cigarette smoking.  The examiner acknowledged the Veteran's report that he was hospitalized within a month of discharge with respiratory failure where he became cyanotic.  The examiner noted that there was no available record to substantiate that fact but if one were available to show that, then it was arguable that the Veteran had respiratory problems that were materially aggravated by service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore the statue pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not for application.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  The diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the Veteran's reported childhood asthma was not noted at the time of the Veteran's examination, acceptance, and enrollment into service.  Something more than a pre-service history must be recorded in a report of an induction or enlistment examination in order for a condition to be deemed noted, as that term is used in 38 U.S.C.A. § 1111.  Although the record shows that the Veteran reported a history of childhood asthma when he was examined for entry, no asthma was ever noted in the report of any examination undertaken in connection with the Veteran's entry into service.  The report of his August 8, 1967, enlistment examination shows that his lungs were found to be normal.  Because the Veteran's asthma was not noted at the time of his examination, acceptance, and enrollment into service, the Board finds that he is entitled to the presumption of soundness.  

Next, the Board will address the Veteran's contention that the claimed respiratory disability was due to exposure to herbicides.  The Board notes that the Veteran's period of active service included service in Vietnam from June 1968 to June 1969.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, COPD is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for a respiratory disability on a presumptive basis.  

The Board will now consider whether service connection is warranted for a respiratory disability on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's COPD and his period of military service, to include any exposure to herbicides.  Although the Veteran has claimed that he has asthma and asthma is included in VA treatment record as part of his medical history, the evidence does not show that the Veteran currently has asthma or has received treatment for asthma at any time during the pendency of this claim.  The July 2010 VA examiner found that the Veteran's complaints of trouble breathing in service were less likely asthmatic episodes as there was no evidence of wheezing on examination.  The Veteran's treatment since service has been for COPD and respiratory failure related to COPD.  Both VA examiners opined that the Veteran's COPD was related to smoking and noted the Veteran's significant smoking history.  Moreover, the most recent VA examiner also provided a complete rationale for the opinion that COPD and the Veteran's respiratory disability is unrelated to exposure to herbicide agents.  The medical opinions of record indicate that the Veteran's COPD was less likely than not related to his military service and both examiners included rationales for their opinions.  In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a respiratory disability during service and the file does not contain competent evidence linking a respiratory disability to service, including exposure to herbicide agents.  

The Board acknowledges the Veteran's contention that he was treated for respiratory difficulties immediately following service and the fellow soldier's statement that the Veteran's current respiratory trouble was related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran and other lay persons can attest to factual matters of which they had first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran and fellow soldier are competent to report symptoms observable to a layperson, they are not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  While the Veteran is competent to report symptomatology of his respiratory disability, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran's respiratory disability is not etiologically related to his military service, including exposure to herbicide agents.  The VA treatment records dated in 1969 do not document any treatment for respiratory complaints.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran and a fellow soldier's lay contentions as to the etiology of the Veteran's respiratory disorder.  The competent medical evidence indicates that the Veteran's COPD is not related to his service including exposure to herbicide agents.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's respiratory disorder was incurred in service or caused or aggravated thereby, or is due to exposure to herbicide agents.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to service connection for a respiratory disability, claimed as asthma, to include as a result of exposure to herbicide agents is denied.  


REMAND

In February 2008, the Veteran expressed disagreement with a March 2007 rating decision which denied entitlement to a TDIU.  However, the RO did not issue a statement of the case with regard to the issue of entitlement to a TDIU.   

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case which addresses the issue of entitlement to a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


